Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157130(57)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  RICHARD L. ROETKEN,                                                                                                 Justices
            Plaintiff-Appellant,
                                                                     SC: 157130
  v                                                                  COA: 333029
                                                                     Wayne CC: 14-107070-DM
  CARA L. ROETKEN,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted for filing if submitted on or before March 13, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 2, 2018

                                                                               Clerk